Citation Nr: 0816884	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a conversion disorder and post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The veteran does not have a conversion disorder that has 
been related to his period of service.

2.  The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.


CONCLUSIONS OF LAW

1.  A conversion disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2005 and January 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2006 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.


II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  


III.  Factual background and analysis

The veteran has claimed that he suffers from PTSD as a direct 
result of his service.  He has stated that he has frequent 
reexperiencing of his inservice trauma, as well as avoidance 
and hyperarousal symptoms.

The veteran's DD-214 indicates that he served from June 1972 
to June 1973, with no foreign service.  He was a motor 
transport operator and received the National Defense Service 
Medal.  

The stressor that the veteran reported involved an incident 
that occurred on December 18, 1972.  He stated that had been 
changing a tire on a 5-ton truck, when a piece of metal 
reportedly flew into his left eye.  He reported to the 
infirmary with a complaint of a foreign body in the left eye.  
No such foreign body was seen.  There was no corneal 
laceration.  Another emergency room report noted, after 
staining, that there was a small foreign body under the upper 
lid of the left eye.  This was removed.  The provisional 
diagnosis was corneal abrasion.  He reported that he had a 
sore and scratchy eye on January 3, 1973.  A bubble was seen 
in the central cornea.  No lesions or foreign bodies were 
seen on further examination.  A follow-up examination on 
January 23, 1973 found no ocular pathology.  The examiner 
commented in checking the visual fields that there were 
classical fields of the malingerer.  No ocular pathology was 
found.

At the time of the original injury, the veteran stated that 
he had felt paranoid and frightened, recalling that his 
friends had told him that he would be killed in the military.  
He noted that following this injury, his performance in 
service deteriorated to the point that he was released from 
service.

A Board of Officers was convened on May 21, 1973 to ascertain 
whether the veteran should be discharged prior to the 
expiration of his term of service and, if so, what type of 
discharge he would receive.  Testimony elicited at the 
hearing found that the veteran had fraudulently entered 
service because he had failed to disclose prior convictions 
for civil offenses.  His commanding officer testified that 
his behavior had been bad and recommended that he not be 
retained in service.  Despite many trips to the doctor, the 
veteran refused to do as he was told and refused to do his 
job of truck driver.  He had been told that the veteran had 
reportedly injured his eye in December 1972; however, he had 
also been told that repeated tests and studies had not 
revealed any eye disorder.  He was not aware of the veteran 
being on any medications that would cause vision trouble.  
The commanding officer also noted that, after seeing the 
Inspector General, the veteran was again seen by a physician, 
who could find nothing wrong with the veteran's eyes.  His 
commanding officer wanted to court martial the veteran for 
malingering, but had brought him before the Board based on 
the recommendation of the Battalion commander.  The veteran's 
First Sergeant testified that the veteran had told him that 
he had entered service in order to do 6 months so he could 
get benefits.  He had gone on sick call frequently, 
particularly after he had hurt his eye.  Despite these 
repeated visits, nothing wrong could be found with his eyes.  
Because of the veteran's constant complaints and his refusal 
to do his job, he was relieved as a truck driver.

The veteran's Unit Commander referred the veteran for a 
Mental Health evaluation.  He was noted to suffer either from 
a hysterical reaction to imagined pain or malingering.  After 
a psychiatric evaluation, no psychiatric disease was 
diagnosed.  There was no evidence of any psychiatric 
disorder.

After service, the veteran was seen between March and 
September 2005 by VA on an outpatient basis.  Various 
diagnoses were provided, to include a history of a conversion 
disorder, depression, and PTSD. On September 27, 2005, he was 
diagnosed with PTSD, which reportedly stemmed from the piece 
of metal that struck him in the left eye during service.  He 
claimed that he had seen a pool of blood at that time and was 
afraid that he was going to die as a result of this accident.  
He said that he had reexperiencing of the incident, as well 
as avoidance and hyperarousal symptoms as a result.  He 
claimed that the effects of this trauma had been very 
debilitating and had markedly interfered with his daily 
functioning.  The examiner admitted that the inservice 
stressor was relatively mild; however, it was felt that his 
experience with other, post-service traumas, had contributed 
to his symptom pattern.  He reported that he had been shot 
twice after service, once in the head and once in the leg.  
The examiner admitted that these more severe stressors could 
also cause PTSD.  He was also noted to have served prison 
time for homicide and aggravated assault.

Initially, there is no objective evidence of record that 
suggests that the veteran had any type of psychiatric 
disorder during service.  While he has argued that he was 
discharged from service because of a conversion disorder, the 
service medical and personnel records indicate that he was 
separated due to a fraudulent entrance, that is, he had 
concealed the fact that he had had prior civil convictions.  
Moreover, a mental health evaluation conducted in May 1973 
specifically found no evidence of any psychiatric disorders.  
In addition, these records also suggested that the veteran 
was malingering in an attempt to gain release from service.  
As a consequence, service connection on a direct basis is not 
justified.  The Board does note the diagnosis of PTSD made in 
September 2005.  The examiner clearly did not base his 
diagnosis on an objective review of the record; in fact, it 
was conceded that the evaluation had been based on the 
veteran's self-report and that none of the information 
provided had been independently corroborated.  Rather, the 
diagnosis was based on the veteran's exaggerated report of 
the left eye injury sustained in service (for example, that 
there was a pool of blood resulting from this injury).  The 
fact remains that the veteran had a very small foreign body 
in the left eye, which took two trips to the emergency room 
to find, and which caused no ocular pathology.  In fact, it 
was felt at the time that he had been malingering in order to 
get out of the military.  Significantly, this examiner had 
noted several reported post-service traumas of a far more 
severe nature that could likely result in PTSD.  However, 
because of the failure of this examiner to review the 
relevant evidence of record, any diagnosis based on the 
veteran's exaggerated, inaccurate, counter-factual report of 
the left eye injury must be suspect and must therefore be 
afforded very little probative weight.  See Mariano v.  
Principi, 17 Vet. App.305, 312 (2003); see also Washington v. 
Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board's duty to 
determine probative weight of the evidence).  The bulk of the 
evidence of record does not show that the veteran has been 
diagnosed with either PTSD or a conversion disorder that have 
been related to his period of service.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include a 
conversion disorder and PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include a conversion disorder and PTSD is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


